ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 11, 1972 (260 So.2d 534) affirming the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 4, 1973 (276 So.2d 31) and mandate now lodged in this court, quashed this court’s judgment and ordered the cause remanded to the trial court with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 2, 1972, is withdrawn, the judgment of this court in this cause filed April 11, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court with directions to reconsider the motions for summary judgment, disregarding the estop-pel basis of its first order. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).